         Case 1:17-cv-06779-WHP Document 77 Filed 05/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                               :
 NICOLE MORRISON, as Administrator             :
 for the Estate of Roberto Grant,              :           17cv6779
                                               :
                              Plaintiff,       :           SCHEDULING ORDER
                                               :
               -against-                       :
                                               :
 UNITED STATES OF AMERICA, et. al.,            :
                                               :
                              Defendants.      :
                                               :

WILLIAM H. PAULEY III, Senior United States District Judge:

              The parties having appeared for a pre-motion teleconference on May 6, 2021, this

Court adopts the following schedule on consent:

                     1. The Government shall file its motion for summary judgment by June
                        21, 2021

                     2. Plaintiff shall file its opposition papers by July 23, 2021

                     3. The Government shall file its reply by August 4, 2021

                     4. The parties shall appear for a telephonic oral argument on August 18,
                        2021 at 10:30 a.m. The dial-in number for the argument is (888) 363-
                        4749. The access code is 3070580.

Dated: May 6, 2021
       New York, New York
